DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020, 6/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 18-21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) or both as being anticipated by Langen (DE 4003775 A1).
Referring to Claim 1-13, (Cancelled).

Referring to Claim 14, Langen teaches a method for operating an ultrasonic sensor, comprising:
carrying out a plurality of measuring cycles ([0008]; “successive measurements”), in each of the measuring cycles:
exciting an electroacoustic transducer of the ultrasonic sensor with a frequency-modulated excitation pulse (implicit for ultrasonic distance sensors; [0001]; [0008]), causing it to mechanically oscillate, as a result of which a measuring signal is transmitted by the transducer ([0019]);
receiving an echo signal by the transducer ([0008], implicit for ultrasonic distance sensors);
ascertaining a piece of object information from the echo signal ([0008], the object distance is determined from the echo);
wherein a frequency curve of the excitation pulse in two successive ones of the measuring cycles varying at least at an end of the excitation pulse ([0006], variable frequency between a plurality of successively transmitted pulses; [0008], frequency is varied for example on the basis of a pseudorandom number);
wherein pieces of object information from at least two of the measuring cycles are compared with one another and an interference is identified as a function of the result of the comparison ([0008], “[ ... ] that the distances of successive measurements determined by the measurement of the pulse transit time are compared with one another, wherein, in the event that greatly fluctuating distances are determined, a tuning signal for another ultrasonic distance sensor is emitted and can be received by the one or more interfering adjacent ultrasonic distance sensors”; therefore, if greatly fluctuating distances are identified as a result of said comparison, interference or an interfering object is concluded (as in claim 1) and, as a measure (not in claim 1), a corresponding message is sent to this interfering object).

Referring to Claim 18, Langen teaches the method as recited in claim 14, wherein a duration of a first excitation pulse of a first measuring cycle of the measuring cycles differs from a duration of a second excitation pulse of a second measuring cycle of the measuring cycles ([0006]; 0019]; “pulse duration”).


Referring to Claim 20, Langen teaches the method as recited in claim 14, wherein at least one excitation pulse is implemented as a frequency-modulated excitation pulse ([0006]; “the frequency is mentioned as a variable parameter, and therefore reference is also made to a frequency modulation for the excitation pulse for improved distinguishability”).

Referring to Claim 24, Langen teaches the method as recited in claim 14, wherein the measuring cycles include at least two measuring cycles ([0008]; “wherein, the at least two measurement cycles is the “successive measurements” that are also performed/required.  “[ ... ] that the distances of successive measurements determined by the measurement of the pulse transit time are compared with one another[ ... ]
Claim 26 is essentially the same as Claim 14 and refers to a distance measuring device for a motor vehicle that performs the method of Claim 14.  Therefore Claim 26 is rejected for the same reasons as applied to Claim 14 above.

Claim 27, is essentially the same as Claim 14 and refers to a distance measuring device that performs the method of Claim 14; and further comprising the ultrasonic sensors are situated in a row on a vehicle body part of a motor vehicle (Langen’ fig. 1-2, “being arranged in a row in or on a bumper is well known in the motor vehicle sensor technology);wherein the ultrasonic sensors are operated in such a way that ultrasonic sensors situated adjacent to one another have chronologically non-overlapping measuring cycles (Langen’ [0020]; Fig. 2).  Therefore Claim 26 is rejected for the same reasons as applied to Claim 14 above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langen.
Referring to Claim 19, Langen teaches the method as recited in claim 14, wherein an amplitude of a first excitation pulse of a first measuring cycle of the measuring cycles differs from an amplitude of a second excitation pulse of a second measuring cycle of the measuring cycles ([0006] teaches “variable frequency, time between pulses, or pulse duration”; [0007] teaches, “measurement signals of several ultrasonic distance sensors do not interfere with one another;   [0008]; shows one of the parameters is expediently changed as a function of a pseudo-random number and that the distances of successive measurements determined by measuring the pulse propagation time are compared with one another, with a tuning signal for another ultrasonic distance sensor being sent when strongly fluctuating distances are determined and can be received by the interfering adjacent ultrasonic distance sensor (s), and that a different parameter for the distance measurement can be determined for each ultrasonic distance sensor involved”; [0009] teaches, “by using different parameters, the individual measurement signals of an ultrasonic distance sensor can then be reliably distinguished from the measurement signals of the other ultrasonic distance sensors).  Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Prior Art of  Langen, although silent, teaches amplitude excitation pulses differing in measuring cycles.

Referring to Claim 21, Langen teaches the method as recited in claim 20, wherein at least one excitation pulse is modulated by a linear frequency curve between a start frequency and an end frequency, the start frequency and the end frequency being selected from a frequency range between 40 kHz through 60 kHz ([0006], “the frequency is mentioned as a variable parameter, and therefore reference is also made to a frequency modulation (implicitly with start/end frequency) for the excitation pulse for improved distinguishability”).

Referring to Claim 23, Langen teaches the method as recited in claim 14, wherein a probability is calculated as a function of a result of the comparison of the pieces of object information that a detected object is actually present or that an erroneous measurement exists ([0008]; “wherein, the criteria for the actual presence of an object (specifically its small distance change in successive measurement cycles) is delivered; therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express this in the form of a likelihood of the presence).
Referring to Claim 25, Langen teaches the method as recited in claim 24, wherein the measuring cycles include at least four measuring cycles, at least one of the measuring cycles including an excitation pulse having a constant frequency ([0008]; “wherein, ,four measurement cycles are obvious; since Langen proceeds from at least two “successive” measurement cycles; and the fact that at least one of the pulses may have a constant frequency, different from the other pulses; however, it is clear that “pseudo-random sequence of frequencies variable from pulse to pulse”).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Langen as applied to Claim(s) 1 above, and further in view of Frank (US 2010/0182874 A1).
Referring to Claim 15, Langen doesn’t explicitly teach the frequency curve of the excitation pulse of two immediately consecutive ones of the measuring cycles differing at least during the last 400 μs of a duration of the respective excitation pulse.
Frank teaches the frequency curve of the excitation pulse of two immediately consecutive ones of the measuring cycles differing at least during the last 400 μs of a duration of the respective excitation pulse ([0015]-[0016], [0059]-[0062], by way of example, a pulse duration of 300 microseconds and an interval of at least 30 milliseconds is provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Langen with the invention of Frank for the purpose of making different pulses, to be transmitted on one carrier wave for one pulse length, differentiable by modulating the carrier wave in such a way as to allow differentiation of the individual pulses.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 16, Frank teaches the method as recited in claim 15, wherein the excitation pulse has a total duration of 100 μs to 3000 μs ([0015]-[0016], [0059]-[0062], by way of example, a pulse duration of 300 microseconds and an interval of at least 30 milliseconds is provided).
Referring to Claim 17, Frank teaches the method as recited in claim 15, wherein the excitation pulse has a total duration of 1600 μs ([0015]-[0016], [0059]-[0062], by way of example, a pulse duration of 300 microseconds and an interval of at least 30 milliseconds is provided).

Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over Langen as applied to Claim(s) 14 above, and further in view of Klotz (US 2014/0331772 A1).
Referring to Claim 22, Langen doesn’t explicitly teach the echo signals are filtered using a matched filter and a piece of object information is ascertained as a function of a filtration result of the filtering.
Klotz teaches the echo signals are filtered using a matched filter and a piece of object information is ascertained as a function of a filtration result of the filtering ([0020]; Linear frequency-modulated (chirped) ultrasonic pulses with corresponding matched-filter evaluation are well known to a person skilled in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Langen with the invention of Koltz for the purpose of determining a correlation maximum in one and the same digital matched filter despite the Doppler shift.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMIE M NDURE/Examiner, Art Unit 3645 

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645